IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 397A16

                              Filed 8 December 2017

STATE OF NORTH CAROLINA

             v.
ADAM ROBERT JACKSON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 791 S.E.2d 505 (2016), affirming an order

entered on 13 March 2015 and a judgment entered on 11 February 2015 by Judge

Joseph N. Crosswhite in Superior Court, Alexander County. Heard in the Supreme

Court on 7 November 2017.


      Joshua H. Stein, Attorney General, by Joseph A. Newsome, Assistant Attorney
      General, for the State.

      Glenn Gerding, Appellate Defender, by Jillian C. Katz, Assistant Appellate
      Defender, for defendant-appellant.


      PER CURIAM.


      AFFIRMED.